NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

EDWARD WEBB,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3249
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Edward Webb, pro se.


PER CURIAM.

             Affirmed. See Webb v. State, 253 So. 3d 556 (Fla. 2d DCA 2018) (table

decision); Webb v. State, 207 So. 3d 236 (Fla. 2d DCA 2016) (table decision).



KELLY, MORRIS, and SLEET, JJ., Concur.